Citation Nr: 0835567	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to May 
1958.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Denver, Colorado.  

This matter was previously before the Board in April 2007.  
At that time, a remand was ordered to accomplish additional 
development.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, a pre-adjudicatory RO letter in December 2002 
advised the veteran of the types of evidence/or information 
deemed necessary to substantiate his TDIU claim as well as 
the relative duties upon himself and VA in developing his 
claim.  He was specifically advised that his entitlement is 
predicated upon his inability to secure and follow 
substantially gainful employment solely due to his service-
connected disabilities which "must be shown by medical 
evidence."  He was further advised to send in any additional 
evidence or information that he thought would support his 
claim.  

An April 2007 post-adjudicatory letter advised the veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran was provided substantially 
compliant VCAA notice prior to the initial adjudication of 
his claim.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board is cognizant 
that a TDIU claim is a type of increased rating claim, and 
that certain notice requirements pertain to increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008).  The dispositive issue in this case concerns whether 
the veteran is medically incapable of obtaining and 
maintaining substantially gainful employment due to his 
service connected disabilities, notice of which was provided 
in the pre-adjudicatory VCAA notice.  To the extent any 
timing deficiencies exist in this case, they were cured with 
readjudication of the claim in the April 2008 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are on file, as are post-service VA 
and private medical records and several VA examination 
reports.  There is no indication of relevant, outstanding 
records which would support the appellant's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issue on appeal.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The veteran here is service-connected for herniated nucleus 
pulposus and degenerative joint disease of the lumbar spine, 
evaluated as 60 percent disabling; and residuals of a 
fractured left metatarsal, evaluated as noncompensable.  His 
combined rating is therefore 60 percent.  See 38 C.F.R. 
§ 4.25.  As such, he meets the threshold requirements under 
38 C.F.R. § 4.16(a). 

Again, the veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  The veteran has completed 11 grades of 
school, and attended some classes at Palomar College.  His 
post-service occupational history includes being a heavy 
equipment operator, buying and selling heavy equipment, 
operating an avocado ranch, and owning a carpet/upholstery 
cleaning business.  His service connected lumbar spine 
disability is manifested by severe limitation of lumbar spine 
motion and slight atrophy and weakness of the left lower 
extremity sciatic neuropathy.  His service connected 
residuals of a fractured left metatarsal are not shown to 
result in any significant disabling effects.

While the veteran claims that his service connected 
disabilities prevent him from obtaining and maintaining 
substantially gainful employment, a review of the objective 
evidence does not support the veteran's claim of 
unemployability.  To the contrary, the VA examiner in January 
2003 stated that, in terms of the service connected issues, 
the veteran certainly would be able to do sedentary work.  
The veteran underwent another VA examination in March 2004.  
The VA examiner found that the veteran would be capable of 
doing light and certainly sedentary work if he were allowed 
to get up and stretch periodically or lie down periodically.

The Board acknowledges an August 2004 private medical record 
from Rocky Mountain Orthopaedic Associates which contained 
the opinion that the veteran's inability to work is connected 
to service disability.  The Board notes that the examination 
was also primarily related to several non-service connected 
disabilities, including the veteran's shoulders.

The veteran underwent another VA examination in November 
2005.  The VA examiner found no residual functional 
impairment and thus no restrictions of employability for the 
service-connected healed fracture of the left metatarsal.  
The VA examiner found the veteran to be capable of sedentary 
employment if allowed frequent breaks for position change for 
the service-connected lumbar spine condition.  The VA 
examiner did not find the veteran to be capable of light or 
heavy physical work with repetitive bending and lifting 
greater than 20 pounds.  The rationale for this opinion was 
based on the observation of other veterans that the VA 
examiner has examined with similar spine conditions that are 
gainfully employed, and the paucity of diagnostic data to 
suggest severe or multi-level degenerative disease of the 
lumbar spine, neural impingement, or instability.  The VA 
examiner noted that degenerative disease was only evident at 
the L5/S1 level.  The VA examiner stated that the conflicting 
opinion provided by the veteran's private physician at Rocky 
Mountain Orthopedics was based on the veteran's other, more 
disabling conditions (arthritis and rotator cuff tendinopathy 
of bilateral shoulders, severe cervical spine degenerative 
disc disease status post surgery, and osteoarthritis of 
bilateral thumbs, hips, and knees).  The VA examiner would 
agree with the private physician that the veteran is not 
capable of any type of employment if one considers all of the 
disabilities in toto.  However, the VA examiner stated that 
these non-service connected disabilities are not relevant to 
the veteran's individual unemployability for the service 
connected lumbar spine and left metatarsal conditions.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The VA examination opinions were based upon a review of the 
evidence of record, while there is no indication that the 
private physician at Rocky Mountain Orthopedics reviewed the 
veteran's file.  Moreover, the private physician's opinion 
was not accompanied by any rationale.  For these reasons, the 
VA opinions are found to be more probative than the opinion 
of the private physician.  

The veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record does not demonstrate 
that the veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to TDIU is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


